Citation Nr: 1113421	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (exclusive of a period of assigned temporary total rating (TTR) from September 1, 2007 to September 30, 2007).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO), which continued the previously assigned rating of 50 percent for PTSD.

The Veteran and his wife testified at a hearing before RO personnel in June 2009 and during a video conference hearing before the undersigned Veterans Law Judge in February 2010.  Transcripts of these hearings are of record.

In May 2010 the Board remanded the PTSD claim for further development.  The development has been completed, and the case is before the Board for final review.  

The Board notes that the issues have been amended to include the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  For reasons explained below, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of record reflects that the Veteran has over-reported his PTSD symptoms, and the Veteran admitted that he was coached by others about how to present himself during VA examinations.

2.  PTSD is manifested objectively by tearfulness, some stuttering associated with anxiety, restricted affect, depressed mood, and extremely poor eye contact.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a February 2008 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  A June 2008 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA and private treatment records, records from the Social Security Administration (SSA), records from the Pennsylvania State Employee Retirement System (SERS), VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is assigned a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  He contends that his PTSD meets the criteria for at least a 70 percent disability rating.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a January 2007 VA individual therapy note, the Veteran's psychiatrist detailed that the Veteran worked at Pennsylvania Department of Transportation (PENNDOT) and wanted to continue working.  The psychiatrist noted he was willing to meet with the Veteran in the mornings during his winter shifts and in the evenings during the summer shifts.  The Veteran reminded the psychiatrist of two January anniversary dates related to his military service and stated that he always has more PTSD problems during this time of year.  He denied any thoughts, plans, or intent to harm himself or others.  Reported objective findings indicated that he was fully alert and oriented and that he stammers when he is anxious.  The assigned GAF score was 62.

In an April 2007 VA individual therapy note, he described a recent trip that he and his wife took with their pastor, neighbors and spouses (eight people), trailoring their motorcycles to Florida.  He detailed trepidations he had about accepting, explained how he told others about his concerns up front, and stated that it worked out fine and he felt very relaxed.  He stated that he was working regularly.  Reported objective findings revealed that he was fully alert and oriented; and memory, judgment, and insight were intact.  The GAF score was 65.  In June 2007 he told his therapist that his wife wanted him to retire, but he wanted to keep working.  He stated that in the past he would go out of his way to do some extra things at work, but now he is not motivated to do more than what he is told, and he has called off some time from work.  He related that everyone at work was recently told to give the supervisor a list of current medications in a meeting.  The psychiatrist remarked that in his clinical opinion the Veteran's [PTSD] and use of medication in no way precludes him from driving, operating heavy machinery, or doing his job in any way.  The Veteran described some suicidal ideation in 1983 or 1984, but denied any current thoughts, plans, or intent to harm himself or others, and he reported improved sleep and mood.  Objective findings were identical to those reported in April, and the GAF score was 60.

In an August 2007 VA individual therapy note, the Veteran stated that he had had a terrible time at work lately related to a lost physician's letter dated in 1989 that excused him from exposure to workplace chemicals due to concerns about "Agent Orange related liver damage," and he had felt very nervous as a result.  He described his response to the situation, including hiring an attorney and speaking with the union.  He reported that he was upset with his employer and did not want to say anything wrong at work if he lost his temper.  He indicated that his wife's cousin volunteers at a VA residential PTSD treatment program, and he had already been referred there by the Vet Center.  He stated that he needed to get there as a break from work.  He denied suicidal or homicidal ideation and was observed to be tearful when discussing his stress at work and tremulous at times.  The GAF score was 55.

Inpatient VA records dated in September 2007 showed that the Veteran was referred to the program by a cousin and therapist with the purpose of trying "to settle down [and] learn to deal with anxiety at work."  On admission he denied any current thoughts to harm himself or others.  His stated goals included increasing his socialization, learning to deal with agitations or reduce anxiety, and to improve relationships at home.  He identified a stuttering problem associated with his anxiety and having anxiety towards going to work.  He indicated that he lived with his wife of 37 years and two adult daughters and identified social supports as his wife, family, pastor, and friends.  He stated he had worked at PENNDOT for 21 years and hobbies included riding motorcycles and camping.

Four mental status examinations were conducted during his in-patient treatment (shortly after admission and approximately weekly thereafter) and reported the following findings: appearance and behavior within normal limits, euthymic mood, calm affect, coherent cognition, and noticeable but reduced anxiety since admission.  In a more detailed mental status examination report two days after admission, objective findings included slight slowing of motor behavior, speech somewhat slow with stuttering evident, and reported anxiety considerably decreased since admission.  In a lethality assessment the Veteran denied any present suicidal ideation and any ideation, attempts, or gestures of homicide or assault currently or in the immediate past.  After approximately a week and a half in the program, the Veteran disclosed that he and his wife discussed his work situation and decided that it may be better if he tried for disability and tried for an increase from PTSD.  He also requested time to recuperate after discharge from the program.  A few days before his discharge, he stated that he met with his family and they noticed that he was calmer and less anxious.  He also described ways to cope with work and family life situations.

 A September 2007 discharge summary listed his GAF score at admission and at discharge as ranging from 41 to 45.  The summary highlighted problems he was having at work due to coworkers sneaking up behind him or popping bags, observed hypervigilance by not having his back to any doors, and having uncontrollable outbursts of anger since returning from Vietnam.  The summary also noted that he appeared to have gained from his stay on the PTSD unit; he was cooperative and fully participated, and he socialized and identified with other Veterans.  He was still stuttering at discharge due to nerves, but had diminished in amount.  The prognosis was described as "poor due to the duration, chronicity, and severity of his symptoms," and concluded he was unemployable.

In an October 2007 psychiatry note, the Veteran stated that staff at the PTSD residential program told him he should take at least a full week off work after discharge from the program.  He also reported that he learned that he should think about seeking increased disability and not continuing to work, declaring, "I'll go back, but the first thing bad that happens, that's it, I'm done there."  He indicated that he discussed the matter with family, whom he sees each weekend for breakfast, about his decision, and his brother suggested that the Veteran could tell people he worked for 23 years for the government (military time plus time with the state) and then retired.  He also stated that he felt too impaired to drive, so his wife drove him to the appointment.  On mental status examination, the Veteran was more tremulous and tearful and stuttered more than normal.  He denied any current thoughts, plans, or intent to harm himself or others.  The GAF score was 48.

In an October 2007 psychiatry note three weeks later, the Veteran stated that he decided to stop working.  He related that he was told to take a truck to the "tar kettle," he reminded his supervisor that he was not to have this kind of exposure, and his supervisor told him they were "done messing around" and he needed to do his job.  The Veteran stated that he spoke with an attorney who advised him to use his psychiatric diagnosis rather than this workplace exposure concern.  Then, he went to see a local private physician, N. J., D.O., who saw and treated him in the past and who gave the Veteran a letter, which is associated with the claims file, stating that he suffered from severe PTSD and should be placed on indefinite sick leave.  The psychiatrist observed that the Veteran seemed worse since he was a patient at the residential treatment program and his reports about feeling too impaired to drive were also new since then, though the Veteran reported he was sleeping better and felt a bit less anxious.  He also stated he was anxious at home, but never tremulous if using power tools.  He reported he was building a computer cabinet for his daughter and had many other home projects, including learning to prepare meals to help out his wife.  He again denied any thoughts, plans, or intent of any harm to himself or others.  Mental status examination described more stammering that usual for him and shaking his leg while sitting.  The GAF score was 55.

In a November 2007 VA psychiatry note he recalled many examples of when coworkers would tease him, do pranks on him, or pick on him.  He remarked that "it's a wonder I didn't kill them or something, I could never go back to work again after what I learned at [the residential PTSD program], I don't know what I might do."  However, he denied any current thoughts, plans, or intent of harm to himself or others.  On mental status examination he appeared nervous, easily tearful, fully alert and oriented, and cooperative as usual.  

In a December 2007 psychiatry note, the psychiatrist, who had been seeing the Veteran since January 1997, reflected to the Veteran his "frank observations" that since the residential PTSD program the Veteran seemed a changed man and "seemed to have learned the role of the person 'under doctor's care,'" rather than functioning in ways that were no issue for him in the recent past.  For example, the Veteran reported that he no longer rides a motorcycle and only drives other vehicles if his wife is present and that he has difficulty leaving home.  He denied any current thoughts, plans, or intent of any harm to himself or others.  Reported mental status examination findings were fully alert and oriented; intact memory, judgment, and insight; and very polite and cooperative.

In a VA psychiatry note dated in late January 2008 the Veteran stated that after talking with his family he decided to submit paperwork for state disability retirement and asked the psychiatrist to complete a State Employees' Retirement System (SERS) medical report.  The Veteran indicated that he learned many things at the residential PTSD program.  He stated that he worries he will lose his temper and go to jail if he returns to work.  The psychiatry note documented twice that he denied any current thoughts, plans, or intent to harm himself or others.  He identified close relationships with his wife, two adult children, brother, father, and about ten other people, including his minister and his wife.  He reported that he loves motorcycles and his wife now drives with him in a side car, and they motorcycle with his minister and his wife.

The Veteran's VA psychiatrist completed the SERS medical report the next day (in January 2008).  He summarized the Veteran's history and treatment of severe, chronic PTSD, including partial benefit from psychotropic medication use and talk therapy.  On evaluation of the Veteran's ability to perform the duties required by his state employment, the VA psychiatrist stated that the Veteran was "convinced that he might be violent if he returns to the workplace."

Another statement from N. J., D.O., dated in January 2008 indicated that the Veteran had been a patient for a number of years and is also in the VA health care system for service-connected PTSD.  He reported that the Veteran's PTSD had intensified over the past several years despite aggressive treatment and was now severe and disabling.  He opined that the Veteran is disabled and unemployable and should be granted disability.

In a February 2008 VA PTSD examination report, the Veteran stated that he has trouble dealing with people; does not have too many friends other than his wife, his pastor and his pastor's wife; and he gets nervous if he has to deal with any other people.  He reported that the two couples ride motorcycles together and occasionally go out to eat.  He stated that he is often verbally aggressive with his family and that he was threatening at work.  He described coworkers taking actions such as pouring water on his chair or setting off fireworks to exacerbate his PTSD and making veiled threats in the presence of a supervisor, alluding to a postal worker who had recently killed others.  He indicated that he was given three days off without pay and subsequently another month off with pay.  He reported that he stopped shaving one to two months ago because he was not motivated to continue; he showers daily, but at times does not put on clean clothing; he assists with housekeeping, does all the laundry, and helps with cooking; he occupies his time by working on his home; and he accompanies his wife on shopping trips, but stays in the car if the stores are crowded.  

Reported objective findings included the following: neatly dressed and neatly groomed with a short beard; alert and oriented; relevant and coherent speech without evidence of formal thought disorder; presenting as tense with generally restricted affect, but weeping when speaking of shouting at his family; and future oriented.

He denied hallucinations or delusions; denied suicidal, aggressive, or homicidal ideation; described his mood as fluctuating between calm and irritable; described sleep impairment and distressing dreams; and endorsed loss of interest in numerous activities, impaired concentration, hypervigilance, irritability, and exaggerated startle response.  The GAF score was 60.

In a lay statement dated in February 2008, the Veteran's wife of 37 years observed that the Veteran had become extremely nervous making it impossible for him to work or drive himself to appointments, had nightmares that affected his sleep, and had problems going out in public.  A February 2008 statement from the Veteran's daughter included her observations of her father having nightmares and being startled and jumpy when trying to wake him and waiting for him to choose his seat first when going out to eat.

In a report of telephone contact dated in February 2008, a VA employee noted that the Veteran provided consent forms for VA providers, but not for Dr. N. J. or for the Vet Center.  The Veteran indicated that he would send records from Dr. N. J. and that his VA records, including for his hospitalization, were sufficient to decide his claim.

A February 2008 letter from Pennsylvania SERS notified the Veteran that he had been granted a temporary disability annuity for a period of one year.

VA psychiatry notes dated in March and April 2008 contained similar objective findings on mental status examination as in previous reports.  In April 2008 the Veteran disclosed that if "Social Security comes through, then his wife can stop working too."  

In April 2008 the Veteran's representative argued that the Veteran had deficiencies in "a lot of areas such as work, family, and relationships."  Specifically, he stated that the Veteran 

has poor judgment, thinking with poor moods, suicidal ideation, obsessional rituals that do interfere with his routine of daily living.  The Veteran is always depressed affecting his ability to function and act appropriately and effectively and being provoked and always has irritability periods with violence.  The Veteran has difficulty in adapting to any stressful circumstances including work and any work like setting.  The Veteran has major problems with inability to establish or maintain effective relationships with anyone.

In correspondence received in May 2008, the Veteran outlined his disagreement with the April 2008 rating decision that continued the 50 percent rating after a period of assigned TTR and with the findings of the February 2008 VA examination report.  He acknowledged that he was told by other Veterans to "let his beard grow real long" and to "wear very dirty clothes" to the VA examination, but that he would not lie or cheat to get anything.  He stated that his father taught him to keep himself neat and clean despite any problems and that he works very hard with the help of his wife and family to keep himself clean and groomed.  He described burying his thoughts about military experiences so he could keep his job, but then treating his family poorly after work.  He stated that he was afraid he might hurt or even kill someone at work and that a counselor at the Vet Center advised him to discuss his thoughts with his VA psychiatrist.  He reported that he gave his pistol to his pastor because he had a lot of thoughts going through his head.  He requested a 70 percent disability rating.

In correspondence dated in May 2008, the Veteran's wife of nearly 38 years described her disagreement with the April 2008 rating decision.  She reiterated that the Veteran is more nervous than ever, has nearly constant memory problems, has difficulty going out in public, and calls her several times a day to hear her voice.  She stated that when he is down and depressed it affects the family.

In a VA psychiatry note dated in May 2008 the Veteran described feeling upset that his VA disability rating for PTSD was not increased.  He stated, "I know about the coaching, I know what Veterans are told to do, not bathe or change their clothes and pretend they can't do nuthin' when they go for a Compensation and Pension Exam, and I didn't do that."  Objective findings on examination were similar to those previously reported.

A Disability Determination and Transmittal report from the SSA showed that the Veteran was disabled for SSA purposes beginning in August 2007 based on the primary diagnosis of PTSD and secondary diagnosis of anxiety related disorders.  Associated medical records included VA treatment records, an examination report and statements from N. J., D.O., and records related to the Veteran's SERS disability application.  In an April 2008 examination report, Dr. N. J. indicated that he saw the Veteran irregularly since 1985.  Current mental status examination findings were reported as follows: clean, well-groomed appearance with wife attending to his appearance; constant tremor; coherent speech; depressed mood; appropriate, but unable to deal with any stress situation; fully oriented; coherent stream of thought, but hypervigilant and constantly on guard; difficulty with concentration due to daily flashbacks; frequently forgets because of obsession with flashbacks; good recent and immediate memory with too vivid remote memory; difficulty with impulse control if goaded; and good insight and judgment.  Dr. N. J. described panic attacks as multiple daily flashbacks and the Veteran's intolerance for having his back to a door.

VA treatment records dated from June to October 2008 showed that the Veteran and his psychiatrist discussed trying evidence-based time-limited psychotherapy intervention for PTSD.  Objective findings during this time period included some tearfulness when discussing PTSD symptoms and findings that were consistent with those reported in previous sessions.  GAF scores were 60. 

He began prolonged exposure therapy in November 2008 with a VA psychology post-doctoral fellow.  Reported mental status examination findings included the following: full affect with congruent mood and speech; mood described as "very anxious and nervous;" tearful throughout much of the session; normal rate, tone, and volume of speech, although with slight stutter more apparent when discussing upsetting things; clear and appropriate thought content; logical and goal-oriented thought processes; and good insight and judgment.  The Veteran denied current suicidal or homicidal ideation.  The GAF score was 60.  In a prolonged exposure therapy note one week later, the therapist noted that the Veteran appeared to be extremely anxious and was immediately tearful upon coming into the session.  He reported being very upset since the last session and not sleeping well the previous night as he thought about having to come to VA.  He expressed a fear that he would become suicidal if his anxiety did not decrease soon or continued to increase.  Insight was described as poor and judgment was fair.

In a psychological testing report dated in December 2008, the therapist explained that psychological testing was ordered to gain a clearer diagnostic picture and to aid in treatment planning because after a few sessions of prolonged exposure therapy the Veteran reported that his PTSD symptoms were increasing to the point of becoming unmanageable.  The Veteran provided background information about his current symptoms, including verbal aggression with family, having to retire after being threatening at work, and avoiding crowded stores.  He described friends, performing activities of daily living without assistance, and working on his home.  Results of the Minnesota Multiphasic Personality Inventory - Second Edition (MMPI - II) and the Millon Clinical Multiaxial Inventory - Third Edition (MCMI - III) revealed that the Veteran was reporting elevated symptoms across all areas of functioning, including intense symptoms of disordered thinking, hallucinations, and delusions, which were not supported by any previous evaluation of this Veteran nor by clinical observation of the post-doctoral fellow.  The examiner concluded that the testing results indicated malingering, or at best symptom fabrication, and that the exaggeration of his symptoms and experiences was either for secondary gain purposes or as symptoms of histrionic personality disorder.   

In subsequent VA individual therapy records dated to May 2009, the psychiatrist disagreed with the December 2008 psychological testing findings of the post-doctoral fellow, whom he referred to as a "trainee," and he and the Veteran agreed to discontinue prolonged exposure therapy.  The Veteran described ongoing PTSD symptoms, activities with family and church friends, having breakfast with his father every Sunday before church, and previously giving his pistol to his pastor for safe keeping.  Ongoing objective findings included tearfulness; fully alert and oriented; and intact memory, judgment, and insight with a consistent 60 GAF score.

An April 2009 letter from Pennsylvania SERS notified the Veteran that he had been granted a permanent disability annuity.

In June 2009 the Veteran and his wife testified at a hearing before RO personnel.  The Veteran testified that he was close to his wife, daughters, and pastor and pastor's wife.  He described trouble concentrating and finishing tasks, feeling suicidal and putting his pistol to his head in January 2008, having two to three panic attacks per day, and having difficulty being around people except when he goes to church.  His wife also explained that when the Veteran gets frustrated he stops the activity, but he does not scream and holler.

Medical records received from SERS in August 2009 were duplicative of other records already associated with the claims file.

In a statement dated in October 2009, N. J., D.O., opined that the Veteran was unemployable due to the worsening of his primary diagnoses.

In correspondence dated in January 2010, Reverend P. T. stated that the Veteran was a parishioner and friend and had described his military experiences and flashbacks to him.  He observed that the Veteran's emotional state had deteriorated in the past few years.  He believed that the Veteran showed signs that he could harm himself and/or someone else and that his ability to function in society was becoming severely limited.  He stated that the Veteran got rid of his firearms at his recommendation.

In February 2010 the Veteran and his wife testified during a video conference hearing.  The Veteran testified that he spends his days in his basement, garage, or the woods away from others and is almost always depressed.  He denied having a bad relationship with his children and wife.  He stated that his wife does most of the driving because he has road rage.  He described having severe mood swings during the day and night.  He testified that he thought about committing suicide in December 2009 with a gun.  The Veteran's wife testified that the Veteran had never been verbally or physically abusive; however, he has a different tone of voice when he gets angry.  She also described observing his flashbacks and crying spells.

Additional VA treatment records dated from May 2009 to April 2010 showed that the Veteran continued to report feeling anxious and experiencing nightmares and intrusive thoughts.  During an August 2009 primary care depression screen, the Veteran denied suicidal ideation and stated that the monthly visits with his regular VA psychiatrist, whom he trusts, were helping him and he refused to be evaluated at the mental health walk-in clinic.  Objective mental status findings during this period consistently documented tearfulness; fully alert and oriented; and intact memory, judgment, and insight.  The Veteran also consistently denied any current thoughts, plans, or intent to harm himself or others.

In a VA PTSD examination report dated in May 2010, the examiner outlined her review of the entire claims file, including the prior VA examination report.  The Veteran described essentially unremarkable employment difficulties over the course of his 20-year employment with PENNDOT until the last two years, during which he estimated calling off work 20 to 30 times because he was feeling shaky.  He noted running a snow plow off the road two or three times, the last time occurring in winter 2007.  He reported becoming angry at his boss after he asked about medications the Veteran was taking and being ordered to take days off without pay and anger management training for the verbal altercation.  He described one other workplace difficulty that required reprimand or action when he returned to work after the September 2007 inpatient PTSD program and threatened another worker with a shovel.  He stated he was put on unpaid leave, and then used all his sick and vacation leave before retiring in February 2008.  He also described difficulties with summer college kids setting off fire crackers while working to upset him and needing to pull off the road during a lightning storm due to anxiety.

Regarding social functioning, he described a good relationship with his wife of 40 years and stated that he hollers at times at his two adult daughters who live in the home with him for leaving dishes in the sink or things on the counter.  He did not describe any violence with his family.  He indicated that he maintains a good relationship with his pastor and the pastor's wife, and he reported seeing his father and brothers regularly on Sundays when they eat breakfast together before church.

The Veteran described nightmares two or three times per week, daily intrusive thoughts, crying three to four times per week, losing interest in riding his motorcycle in the past two years, sleep difficulty partially relieved by medication, hollering at his daughters for little things (but not his wife, pastor, pastor's wife, father, siblings, or others at church), and an enhanced startle response.

He described mostly staying around the house, tinkering in the garage, walking in the woods on his property, helping with household chores, walking on a treadmill during the winter or with his wife during nice weather for exercise, showering and wearing clean clothes daily, driving five miles to Wal-Mart independently, and attending church and spending time with his family regularly.

Reported mental status examination findings included the following: good grooming and hygiene with casual, but neat and appropriate, dress; very slow movement with shaking hands and tapping foot; extremely poor eye contact; alert and oriented in all spheres; able to maintain attention and focus throughout the evaluation, needing questions repeated on only a couple of occasions due to apparent confusion; memory and intellect grossly intact; stuttering only at the beginning of the evaluation with ability to speak fluently about traumatic events without any stutter by the middle of the evaluation; normal rate and volume of speech with somewhat increased latency in response; clear, coherent, and goal-directed thought process without evidence of thought disorder or psychosis; depressed mood with congruent affect and crying throughout most of the evaluation; no delusions or hallucinations reported or elicited; adequate judgment and insight overall; no reckless or inappropriate behaviors noted; and no impairment in communication or thought processes.  He reported occasional thoughts of death and putting a pistol to his head in December 2008.  He denied any homicidal ideation, plan, or intent; obsessions or compulsions; or any reckless, inappropriate, or violent behavior in the last year.  

The assigned GAF score was 60, and the examiner concluded that it appeared that the Veteran's symptoms had remained unchanged compared to his last examination in 2008.  Following psychological testing that was described in the report, the examiner also concluded that some of the Veteran's symptom presentation on examination was seen as generated by a desire to appear more disturbed than he may in fact be.  The examiner added that the PTSD symptoms had remained fairly stable and that medication changes actually improved some areas such as sleep and irritability.  

The examiner also explained that while the Veteran presents himself as unemployable, he was able to work for over 20 years successfully and only had difficulty towards the end of his work history.  She again noted that some of the symptoms the Veteran was reporting that would suggest he is unemployable were related to symptom over-reporting as measured by psychological testing.  She supported that assessment, noting that the Veteran appeared to be able to deal with people in terms of going to church and interacting with family and the pastor and pastor's wife.  Therefore, the examiner believed the Veteran could handle social interactions that would be inherent in most work places and would likely be able to work in some type of gainful employment. 

The Board has carefully considered the objective evidence of record as well as the contentions and supporting lay evidence from the Veteran, his representative, his family members, and pastor, and finds that the Veteran's PTSD has not increased in severity such that a higher, 70 percent, disability rating is warranted.  Exclusive of the period of assigned TTR, his PTSD has been manifested objectively by tearfulness, some stuttering associated with anxiety, restricted affect, depressed mood, and extremely poor eye contact.  

The Board finds that the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, occupational and social impairment with deficiencies in most areas, the criteria for the next higher, 70 percent, rating.  While the Veteran testified in June 2009 that he put a gun to his head in January 2008, medical records dated in January 2008 reflect that he denied any intent to harm himself.  Then in February 2010 he testified that he thought about committing suicide in December 2009 with a gun, but again contemporaneous medical records do not reflect any suicidal ideation.  Similarly, the record does not reflect any obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances at work; or inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran is competent to identify many of his psychiatric symptoms related to PTSD.  Competency, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Unfortunately, competent evidence of record reflects that the Veteran has over-reported or exaggerated his symptoms.  The Board finds that these conclusions from the December 2008 VA post-doctoral psychology fellow and the May 2010 VA examiner are persuasive because each fully explained the basis for her conclusion, and the conclusions are consistent with the evidence of record.  In this regard, the Board notes that the Veteran admitted to his VA psychiatrist of more than ten years and to VA personnel in a May 2008 statement that he had been coached by other Veterans about how to present himself during VA examinations.  In fact, his psychiatrist observed that after his inpatient PTSD treatment experience in September 2007, the Veteran appeared to have "learned the role of the person 'under doctor's care.'"  Also, after repeatedly denying to his VA psychiatrist any thoughts, plans, or intent of any harm to himself or others, his psychiatrist reported in a SERS medical report that the Veteran was convinced he might be violent if he returned to the workplace.  The psychiatrist's notes, however, document twice that the Veteran denied any such thoughts or intent the day before he completed that form.  

Similarly, in April 2008 the Veteran's representative argued that a 70 percent disability rating was warranted in part because the Veteran had "major problems with inability to establish or maintain effective relationships with anyone."  However, the evidence shows that the Veteran has established and maintained relationships with many people; he maintained his marriage for at least 40 years, he maintains relationships with multiple family members, and he established and maintains a close friendship with his pastor and pastor's wife.  In conclusion, due to competent and persuasive evidence that the Veteran was coached and has exaggerated his symptoms, the Board finds that his statements are not credible or persuasive.

The Board further notes that with the exception of the months immediately before and after the September 2007 inpatient PTSD treatment program, GAF scores have been consistently reported as at least 60 by the Veteran's VA psychiatrist of more than a decade, the VA post-doctoral fellow, and by two different VA examiners.  Such a score reflects moderate symptomatology that has been adequately addressed by the 50 percent rating already assigned under Diagnostic Code 9411.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that there are no objective medical findings or credible and persuasive lay evidence that would support the assignment of a rating in excess of 50 percent for PTSD.  Therefore, entitlement to an increased rating for PTSD is not warranted, and the claim must be denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD (exclusive of a period of assigned TTR) is denied.




REMAND

The Board observes that a claim for a TDIU claimed as due to PTSD has been raised by the Veteran during the course of the current appeal.  In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating is properly considered as part of the claim for an increased rating for PTSD.  As such, the claim for a TDIU rating, as due to the Veteran's service-connected PTSD, may be considered by the Board in tandem with his claim for a higher disability rating.  Id.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU.

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the AMC/RO should provide corrective notice and request that the appropriate TDIU form be completed.

The evidence of record reflects that the Veteran had worked for the Pennsylvania Department of Transportation until he retired on a disability pension in February 2008.  In support of his state disability retirement claim, his VA psychiatrist indicated in January 2008 that the Veteran was convinced he might be violent if he returned to the workplace, though in contemporaneous medical reports the Veteran denied any thoughts of harming others.  During his May 2010 VA PTSD examination, however, he disclosed that he had to go to an anger management training after a verbal altercation with his boss and was required to take unpaid leave and that he threatened another employee with a shovel after returning to the workplace following his September 2007 inpatient VA treatment for PTSD.  The AMC/RO should request relevant employment records related to those workplace incidents.

Ongoing relevant medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU rating.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information, including any reports or information related to anger management training and imposed leave following a verbal altercation and to related to threatening a coworker with a shovel.

2.  Obtain mental health treatment records from the Highland Drive VA Medical Center dating since May 2010.

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


